DETAILED ACTION

Applicants’ response filed 3/30/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-10, 12-16 and 31-34 are allowed. 
Examiner’s amendment is presented below as agreed with Applicants.
Prior rejections are withdrawn. 
IDS has been considered. 
Application is allowed. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants’ council, Taylor Meacham on 5/2/2022.

The application has been amended as follows: 

Please replaced the claims with the following: 

1. (SHOWING PROPOSED AMENDMENTS) A method implemented by a wireless device operable in a cellular communications network, the method comprising:
determining, by processing circuitry of the wireless device, a Transport Block Size (TBS) for a transport block communicated between a network node and the wireless device via a physical downlink shared channel (PDSCH) transmission using a formula such that code block segmentation of the transport block results in equal sized code blocks of a first size for a first Low-Density Parity Code (LDPC) base graph and in equal size codes blocks of a second size for a second LDPC base graph, wherein the first size and the second size are different, and wherein the formula for TBS is             
                X
                ∙
                Y
                -
                Z
            
        , wherein:
		            
                X
            
         is a value that is a function of a number of code blocks C;
            
                Y
            
         is a value resulting from rounding a ratio             
                
                    
                        
                            
                                Y
                            
                            
                                n
                                u
                                m
                            
                        
                    
                    /
                    
                        
                            
                                Y
                            
                            
                                d
                                e
                                n
                                o
                                m
                            
                        
                    
                
            
        , where             
                
                    
                        Y
                    
                    
                        n
                        u
                        m
                    
                
            
         is a sum of an approximation of the TBS and a number of Cyclic Redundancy Check (CRC) bits attached to each transport block of the PDSCH transmission and             
                
                    
                        Y
                    
                    
                        d
                        e
                        n
                        o
                        m
                    
                
                =
                X
            
        ; and
            
                Z
            
         is the number of CRC bits attached to each transport block of the PDSCH transmission; and
receiving, by the processing circuitry of the wireless device, the transport block according to the determined TBS.

2. (SHOWING PROPOSED AMENDMENTS) The method of claim 1, wherein the formula is based on a target code rate R for the PDSCH transmission determining the TBS comprises:
determining that a target code rate R for the PDSCH transmission is less than or equal to ¼; and
upon determining that R is less than or equal to ¼:
determining [[a]]the number of code blocks C for the PDSCH transmission based on [[an]]the approximation of the TBS, [[a]]the number of Cyclic Redundancy Check, CRC, bits attached to each transport block of the PDSCH transmission, and a number of CRC bits, if any, attached to each code block of the PDSCH transmission when using [[a]]the first LDPC base graph for the code block segmentation; and
determining the TBS for the PDSCH transmission based on the number of code blocks C, the approximation of the TBS, and the number of CRC bits attached to each transport block of the PDSCH transmission.

3. (SHOWING PROPOSED AMENDMENTS) The method of claim 2 wherein determining the number of code blocks C comprises rounding up a ratio A/B to a nearest integer, wherein A is a sum of the approximation of the TBS and the number of CRC bits attached to each transport block of the PDSCH transmission and B is a difference of a maximum code block size for the first LDPC base graph and the number of CRC bits, if any, attached to each code block of the physical channel transmission.

4-5. (Cancelled) 

6. (SHOWING PROPOSED AMENDMENTS) The method of claim [[4]]1, wherein             
                X
            
         is equal to a least common multiple of C and 8.

7. (Previously presented) The method of claim 2, wherein both the number of CRC bits attached to each transport block of the PDSCH transmission and the number of CRC bits, if any, attached to each code block of the physical channel transmission are equal to 24.

8. (Previously presented) The method of claim 1 wherein determining the TBS comprises:
determining that a target code rate R for the PDSCH transmission is greater than ¼;
determining that an approximation of the TBS is greater than a threshold; and
upon determining that R is greater than ¼ and determining that the approximation of the TBS is greater than the threshold:
determining a number of code blocks C for the PDSCH transmission based on an approximation of the TBS, a number of Cyclic Redundancy Check, CRC, bits attached to each transport block of the PDSCH transmission, and a number of CRC bits, if any, attached to each code block of the PDSCH transmission when using a first base graph for code block segmentation; and
determining the TBS for the PDSCH transmission based on the number of code blocks C, the approximation of the TBS, and the number of CRC bits attached to each transport block of the PDSCH transmission.

9. (Previously presented) The method of claim 8, wherein determining the number of code blocks C comprises:
determining the number of code blocks C by rounding up a ratio A/B to a nearest integer;
wherein A is a sum of the approximation of the TBS and the number of CRC bits attached to each transport block of the PDSCH transmission and B is a difference of a maximum code block size for the first base graph and the number of CRC bits, if any, attached to each code block of the PDSCH transmission.

10. (SHOWING PROPOSED AMENDMENTS) A method implemented by a wireless device operable in a cellular communications network, the method comprising:
determining a Transport Block Size (TBS) for a transport block communicated between a network node and the wireless device via a physical downlink shared channel (PDSCH) transmission using a formula such that code block segmentation of the transport block results in equal sized code blocks independent of which of two different Low-Density Parity Code (LDPC) base graphs is used, wherein the formula is based on a number of code blocks C, an approximation of the TBS, and a number of CRC bits attached to each transport block of the PDSCH transmission, and the formula for determining the TBS is             
                X
                ∙
                Y
                -
                Z
            
        , wherein:
		            
                X
            
         is a value that is a function of C;
	            
                Y
            
         is a value resulting from rounding a ratio             
                
                    
                        
                            
                                Y
                            
                            
                                n
                                u
                                m
                            
                        
                    
                    /
                    
                        
                            
                                Y
                            
                            
                                d
                                e
                                n
                                o
                                m
                            
                        
                    
                
            
         to a nearest integer, where             
                
                    
                        Y
                    
                    
                        n
                        u
                        m
                    
                
            
         is a sum of the approximation of the TBS and the number of CRC bits attached to each transport block of the physical channel transmission and             
                
                    
                        Y
                    
                    
                        d
                        e
                        n
                        o
                        m
                    
                
                =
                X
            
        ; and
            
                Z
            
         is the number of CRC bits attached to each transport block of the PDSCH transmission; and
receiving the transport block according to the determined TBS
            
                X
                ∙
                Y
                -
                Z
            
        
		            
                X
            
        
	            
                Y
            
                    
                
                    
                        
                            
                                Y
                            
                            
                                n
                                u
                                m
                            
                        
                    
                    /
                    
                        
                            
                                Y
                            
                            
                                d
                                e
                                n
                                o
                                m
                            
                        
                    
                
            
                    
                
                    
                        Y
                    
                    
                        n
                        u
                        m
                    
                
            
                    
                
                    
                        Y
                    
                    
                        d
                        e
                        n
                        o
                        m
                    
                
                =
                X
            
        
            
                Z
            
        

11. (Canceled)

12. (Original) The method of claim 10 wherein             
                X
            
         is equal to the least common multiple of C and 8.

13. (Previously presented) The method of claim 8 wherein both the number of CRC bits attached to each transport block of the physical channel transmission and the number of CRC bits, if any, attached to each code block of the physical channel transmission are equal to 24.

14. (Previously presented) The method of claim 1, wherein the TBS is determined using the formula, as a consequence determining that an approximation of the TBS is greater than a predetermined value, and wherein another TBS for another transport block communicated between the network node and the wireless device via another physical channel transmission is determined using a table, as a consequence of determining that an approximation for the another TBS is less than or equal to the predetermined value.

15. (Original) The method of claim 14, wherein all consecutive entries kl and kl+1 in the table have values such that             
                
                    
                        
                            
                                k
                            
                            
                                l
                            
                        
                    
                    
                        
                            
                                k
                            
                            
                                l
                                +
                                1
                            
                        
                    
                
            
         is less than or equal to a predetermined value. 

16. (SHOWING PROPOSED AMENDMENTS) The method of claim 14, wherein all entries (k) in the table satisfy the following conditions: 
k is a multiple of 8,             
                
                    
                        k
                         
                        +
                         
                        
                            
                                M
                            
                            
                                0
                            
                        
                    
                
                m
                o
                d
                
                    
                        
                            
                                k
                                 
                                +
                                 
                                
                                    
                                        M
                                    
                                    
                                        0
                                    
                                
                            
                            
                                
                                    
                                        Z
                                    
                                    
                                        1
                                    
                                
                                –
                                 
                                
                                    
                                        M
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                
                =
                0
            
        , and             
                
                    
                        k
                         
                        +
                         
                        
                            
                                M
                            
                            
                                2
                            
                        
                    
                
                m
                o
                d
                
                    
                        
                            
                                k
                                 
                                +
                                 
                                
                                    
                                        M
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        Z
                                    
                                    
                                        2
                                    
                                
                                –
                                 
                                
                                    
                                        M
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                =
                0
            
        , where             
                
                    
                        M
                    
                    
                        0
                    
                
            
         is the number of CRC bits attached to the transport block if the first LDPC base graph is used,             
                
                    
                        Z
                    
                    
                        1
                    
                
            
         is a predetermined maximum TBS for a first one of the two different LDPC base graphs,             
                
                    
                        M
                    
                    
                        1
                    
                
            
         is a number of CRC bits attached to each code block after segmentation if a number of code blocks is greater than 1 and the first LDPC base graph is used,             
                
                    
                        M
                    
                    
                        2
                    
                
            
         is a number of CRC bits attached to the transport block if the second LDPC base graph is used,             
                
                    
                        Z
                    
                    
                        2
                    
                
            
         is is a maximum TBS for a second one of the two different LDPC base graphs, and             
                
                    
                        M
                    
                    
                        3
                    
                
            
         is a number of CRC bits attached to each code block after segmentation if the number of code blocks is greater than 1 and the second LDPC base graph is used[[.]].

17-30. (Cancelled) 

31.	(SHOWING PROPOSED NEW CLAIM) A wireless device operable in a cellular communications network, wireless device comprising:
a transmitting and a receiver in communication with a processing device, wherein the processing device is configured to:
determine a Transport Block Size (TBS) for a transport block communicated between a network node and the wireless device via a physical downlink shared channel (PDSCH) transmission using a formula such that code block segmentation of the transport block results in equal sized code blocks of a first size for a first Low-Density Parity Code (LDPC) base graph and in equal size codes blocks of a second size for a second LDPC base graph, wherein the first size and the second size are different, and wherein the formula for TBS is             
                X
                ∙
                Y
                -
                Z
            
        , wherein:
		            
                X
            
         is a value that is a function of the number of code blocks C;
            
                Y
            
         is a value resulting from rounding a ratio             
                
                    
                        
                            
                                Y
                            
                            
                                n
                                u
                                m
                            
                        
                    
                    /
                    
                        
                            
                                Y
                            
                            
                                d
                                e
                                n
                                o
                                m
                            
                        
                    
                
            
        , where             
                
                    
                        Y
                    
                    
                        n
                        u
                        m
                    
                
            
         is the sum of an approximation of the TBS and a number of CRC bits attached to each transport block of the PDSCH transmission and             
                
                    
                        Y
                    
                    
                        d
                        e
                        n
                        o
                        m
                    
                
                =
                X
            
        ; and
            
                Z
            
         is the number of CRC bits attached to each transport block of the PDSCH transmission; and
receive or receive the transport block according to the determined TBS.

32. (SHOWING PROPOSED NEW CLAIM) The wireless device of claim 31, wherein the formula is based on a target code rate R for the PDSCH transmission determining the TBS comprises:
determining that a target code rate R for the PDSCH transmission is less than or equal to ¼; and
upon determining that R is less than or equal to ¼:
determining the number of code blocks C for the PDSCH transmission based on the approximation of the TBS, the number of Cyclic Redundancy Check, CRC, bits attached to each transport block of the PDSCH transmission, and a number of CRC bits, if any, attached to each code block of the PDSCH transmission when using a first base graph for the code block segmentation; and
determining the TBS for the PDSCH transmission based on the number of code blocks C, the approximation of the TBS, and the number of CRC bits attached to each transport block of the PDSCH transmission.

33. (SHOWING PROPOSED NEW CLAIM) The wireless device of claim 31, wherein             
                X
            
         is equal to a least common multiple of C and 8.

34. (SHOWING PROPOSED NEW CLAIM) The wireless device of claim 31, further comprising determining the number of code blocks C by rounding up a ratio A/B to a nearest integer, wherein A is a sum of the approximation of the TBS and the number of CRC bits attached to each transport block of the PDSCH transmission and B is a difference of a maximum code block size for the first base graph and the number of CRC bits, if any, attached to each code block of the PDSCH transmission.


REASONS FOR ALLOWANCE
Claims 1-3, 6-10, 12-16 and 31-34 are allowed. The following is an examiner’s statement of reasons for allowance.
	The claims of the present application are directed towards determining, by processing circuitry of the wireless device, a Transport Block Size (TBS) for a transport block communicated between a network node and the wireless device via a physical downlink shared channel (PDSCH) transmission using a formula such that code block segmentation of the transport block results in equal sized code blocks of a first size for a first Low-Density Parity Code (LDPC) base graph and in equal size codes blocks of a second size for a second LDPC base graph, wherein the first size and the second size are different, and wherein the formula for TBS is             
                X
                ∙
                Y
                -
                Z
            
        , wherein:             
                X
            
         is a value that is a function of a number of code blocks C;             
                Y
            
         is a value resulting from rounding a ratio             
                
                    
                        
                            
                                Y
                            
                            
                                n
                                u
                                m
                            
                        
                    
                    /
                    
                        
                            
                                Y
                            
                            
                                d
                                e
                                n
                                o
                                m
                            
                        
                    
                
            
        , where             
                
                    
                        Y
                    
                    
                        n
                        u
                        m
                    
                
            
         is a sum of an approximation of the TBS and a number of Cyclic Redundancy Check (CRC) bits attached to each transport block of the PDSCH transmission and             
                
                    
                        Y
                    
                    
                        d
                        e
                        n
                        o
                        m
                    
                
                =
                X
            
        ; and             
                Z
            
         is the number of CRC bits attached to each transport block of the PDSCH transmission; and receiving, by the processing circuitry of the wireless device, the transport block according to the determined TBS. These concepts are not taught or fairly suggested as detailed in independent claims 1, 10 and 31. Therefore claims 1, 10 and 31 are allowed. Respective dependent claims 2, 3, 6-9, 12-16 and 32-34 further limit parent claims and are allowed at least based on dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112